Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered March 27, 1989, convicting him of attempted robbery in the second degree (three counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
On July 11, 1988, the defendant and codefendant approached three different women in two shopping centers located in Nassau County and attempted to steal their automobiles and personal property. The defendant fled the scene but, after pursuit, was apprehended by the Nassau County Police in Queens County. Contrary to the defendant’s contention, the discretionary imposition of consecutive sentences was appropriate under the circumstances. The offenses constitute separate and distinct acts, distinguishable by time, place, and victim (see, Penal Law § 70.25; People v Gilliam, 112 AD2d 475; see also, People v Boyce, 133 AD2d 164).
The defendant’s remaining contention is unpreserved for appellate review (see, People v Lemon, 62 NY2d 745, 746) and, in any event, is without merit. Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.